DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Information Disclosure Statement
The information disclosure statement filed 10/20/2022 has been considered, but the examiner reminds the applicant that NPL requires a concise explanation of relevance. Overall the references appear to be directed to other matter than the claimed invention but has been considered as shown in the IDS. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 21-40 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 11,128,076. This is a statutory double patenting rejection.
Regarding claim 21: US Patent 11,128,076 teaches a receptacle configured to receive a plug, further comprising a housing defined by an exterior and interior surface and at least one cavity, further also teaches a plug receiver configured to receive the plug, and a first protrusion member and a second member/retention band configured to physically force the first protrusion member out f the at least one cavity corresponding to the same elements in independent claim 1 of the present application. 
Regarding claims 22-40: Similarly, dependent claims 22-40, of the current application, are further taught by claims 2-6, 8, 10-14 of Patent 11,128,076.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-24, 26, 29-31, 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Condo (US 2014/0127926).
Regarding claim 21: Condo teaches a receptacle 2 configured to receive a plug 1 (Fig. 2), wherein the receptacle 2 comprises: a housing (at 2; Fig. 2) defined by an exterior surface and an interior surface (see Fig. 2) and at least one cavity (at 47; Fig. 2) positioned between the exterior surface and the interior surface (Fig. 2), wherein the interior surface encloses an interior space (Fig. 2); a plug receiver 3 (Fig. 5) configured to receive the plug 1 and positioned within the interior space of the housing (see Fig. 4); a first protrusion member 32 positioned in the at least one cavity (Fig. 3) and configured to move when the plug is inserted into or removed from the plug receiver (see Figs. 2-3); and a second member 33 positioned around the interior space, wherein the second member 33 is configured to physically force the first protrusion member 32 out of the at least one cavity (see Fig. 4).  
Regarding claim 22: Condo teaches all the limitations of claim 21 and further teaches wherein the plug receiver 3 has an exterior surface, and wherein the interior surface of the housing surrounds the exterior surface of the plug receiver and is separated from the exterior surface of the plug receiver by a space (e.g. see Fig. 2 for the plug receiver located in the center and a space existing between the plug receiver and housing exterior surface).  
Regarding claim 23: Condo teaches all the limitations of claim 22 and further teaches wherein the second member 33 is configured to physically force the first protrusion member 32 out of the at least one cavity and into the space (see Figs. 3-4).  
Regarding claim 24: Condo teaches all the limitations of claim 21 and further teaches wherein the plug 1 comprises a plurality of pins and wherein the plug receiver 3 comprises a plurality of connectors each configured to receive one of the plurality of pins of the plug (see Fig. 2 and 11).  
Regarding claim 26: Condo teaches all the limitations of claim 21 and further teaches wherein the second member 33 is positioned within a groove extending around the interior surface of the housing (see Figs. 3-4).  
Regarding claim 29: Condo teaches all the limitations of claim 21 and further teaches wherein the housing is a circular enclosure wall that is defined by the exterior surface and the interior surface (see Fig. 2).  
Regarding claims 30-31: Condo teaches all the limitations of claims 21 and 30 respectively and further teaches wherein the receptacle is a female DIN connector receptacle and wherein the plug is a male DIN connector plug (see Fig. 2 for commonly known and seen DIN connectors).  
Regarding claim 37: Condo teaches all the limitations of claims 21 and further teaches wherein the housing and the plug receptacle are molded (e.g. molding is a common manufacturing process for making electrical connectors).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 27, 32-36, 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Condo (US 2014/0127926), in view of Eiger (US 2013/0197603).
Regarding claim 25: Condo teaches all the limitations of claim 21.
	Condo does not explicitly teach wherein the second member is a retention band and the first protrusion member is a ball bearing.
	Eiger teaches a second member 120 is a retention band (see Fig. 1) and a first protrusion member 110 is a ball bearing (see Fig. 1).
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with the second member is a retention band and the first protrusion member is a ball bearing as taught by Eiger into the receptacle of Condo in order to achieve the advantage of maintaining physical contact with its mating connector and better performance under shock and impact. 
Regarding claim 27: Rejected for substantially the same reasons as claim 25.
Regarding claim 32: Condo teaches all the limitations of claim 21.
Condo does not explicitly teach wherein the at least one cavity comprises a first cavity and a second cavity and further comprising a second protrusion member positioned in the second cavity, separate and distinct from the first cavity, within the housing.  
Eiger teaches at least one cavity comprises a first cavity and a second cavity and further comprising a second protrusion member positioned in the second cavity, separate and distinct from the first cavity, within a housing (see Figs. 2-3 for multiple second protrusion located within a separate cavity).  
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with the at least one cavity comprises a first cavity and a second cavity and further comprising a second protrusion member positioned in the second cavity, separate and distinct from the first cavity, within the housing as taught by Eiger into the receptacle of Condo in order to achieve the advantage of maintaining physical contact with its mating connector and better performance under shock and impact. 
Regarding claim 33: Condo, in view of Eiger, teaches all the limitations of claim 32 and Condo further teaches wherein the plug receiver 3 has an exterior surface, and wherein the interior surface of the housing surrounds the exterior surface of the plug receiver and is separated from the exterior surface of the plug receiver by a space (see Fig. 2).  
Regarding claim 34: Condo, in view of Eiger, teaches all the limitations of claim 33 and further teaches wherein the second member is a retention band (e.g. Eiger 120) and wherein the retention band is configured to physically force the second protrusion member out of the second cavity and further into the space (see Fig. 3 of Eiger).  
Regarding claim 35: Condo, in view of Eiger, teaches all the limitations of claim 34 and further teaches wherein the first protrusion member is a ball bearing (e.g. Eiger 110), the second protrusion member is a ball bearing (e.g. Eiger 110), and both the first protrusion member and second protrusion member are configured to be pressed against an outside surface of the plug by a spring force provided by the retention band (see Fig. 3 of Eiger).  
Regarding claim 36: Condo, in view of Eiger, teaches all the limitations of claim 32 and further teaches wherein the first protrusion member and the second protrusion member are positioned 180 degrees from each other on opposite sides of the housing (see Fig. 3 of Eiger).  
Regarding claim 39: Condo teaches all the limitations of claims 21.
Condo does not explicitly teach further comprising a second protrusion member positioned in a second cavity, separate and distinct from the at least one cavity, within the housing and a third protrusion member positioned in a third cavity, separate and distinct from the second cavity and the at least one cavity, within the housing.  
Eiger teaches further comprising a second protrusion member positioned in a second cavity, separate and distinct from the at least one cavity, within a housing and a third protrusion member positioned in a third cavity, separate and distinct from the second cavity and the at least one cavity, within the housing (see Fig. 3).  
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with a second protrusion member positioned in a second cavity, separate and distinct from the at least one cavity, within the housing and a third protrusion member positioned in a third cavity, separate and distinct from the second cavity and the at least one cavity, within the housing as taught by Eiger into the receptacle of Condo in order to achieve the advantage of maintaining physical contact with its mating connector and better performance under shock and impact. 
Regarding claim 40: Condo, in view of Eiger, teaches all the limitations of claims 39 and further teaches wherein the interior surface of the housing surrounds an exterior surface of the plug receiver and is separated from the exterior surface of the plug receiver by a space, wherein the second member is configured to physically force the second protrusion member out of the second cavity and further into the space and to physically force the third protrusion member out of the third cavity and further into the space (see Fig. 3 of Eiger).

Claims 28 is rejected under 35 U.S.C. 103 as being unpatentable over Condo (US 2014/0127926), in view of Eiger (US 2013/0197603), further in view of Willing (US 3,271,723).
Regarding claim 28: Condo, in view of Eiger, teaches all the limitations of claim 27.
	Condo does not explicitly teach wherein the ball bearing comprises stainless steel.  
Willing teaches wherein a ball bearing is made of stainless steel (Col. 2, likes 49-54).
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with the ball bearing comprises stainless steel as taught by Willing into the receptacle of Condo in order to achieve the advantage of having a connector maintain contact with the mating connector and water resistive properties.

Claims 38 is rejected under 35 U.S.C. 103 as being unpatentable over Condo (US 2014/0127926), in view of Eiger (US 2013/0197603), further in view of McNeel (US 3,993,859)
Regarding claim 38: Condo, in view of Eiger, teaches all the limitations of claim 21.
Condo does not explicitly teach wherein the second member is an O-ring having a durometer rating in a range of 50 to 90 Shore.  
McNeel teaches a second member 82 is an O-ring having a durometer rating in a range of 50 to 90 Shore (see Claim 12).
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with the second member is an O-ring having a durometer rating in a range of 50 to 90 Shore as taught by McNeel into the receptacle of Condo in order to achieve the advantage of ensuring adequate hardness to provide the spring force against the protrusion
members.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSCAR C JIMENEZ/Examiner, Art Unit 2833